Citation Nr: 0022272	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO0
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for perforation of the 
tympanic membrane of the left ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1970 to February 
1972.  This appeal arises from a June 1998 rating action in 
which the RO denied service connection for perforation of the 
tympanic membrane of the left ear and left ear hearing loss.  

In his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board of Veterans' 
Appeals at the RO.  In a letter dated in January 1999, the 
veteran withdrew the hearing request.

The Board also notes that the veteran indicated in his notice 
of disagreement that he was also appealing an issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) which was denied in the June 1998 rating 
action.  Subsequently, in his substantive appeal and in the 
Form 646, it was noted that the veteran did not want to 
appeal the issue of entitlement to service connection for 
PTSD.  Accordingly, that issue will be not be addressed in 
this decision.


FINDING OF FACT

The veteran's claims of service connection for perforation of 
a tympanic membrane of the left ear and hearing loss of the 
left ear are plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of  well-grounded claims 
of service connection for perforation of a tympanic membrane 
of the left ear and hearing loss of the left ear.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on 
entrance examination in March 1970, audiometric testing of 
the left ear demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT





LEFT
15
15
15

15

A reading at 3000 Hertz was not recorded.  The entrance 
examination was negative for any findings or diagnosis of a 
perforation of the tympanic membrane of the left ear.  

In a June 1970 treatment record, the veteran complained of 
coughing, ear aches and a sore throat.  A throat culture was 
taken and the veteran was advised to gargle, take lozenges, 
and Actifed.  In an August 1970 treatment record, it was 
noted that an insect was removed from the veteran's left ear.  
In a November 1971 treatment record, the veteran complained 
of his ears "plugging up" and bleeding occasionally.  He 
stated that he had perforated his ear drum when was 10 years 
old.  The examiner noted bilateral tympanic membrane 
dullness.  The impression was bilateral otitis media.  In a 
subsequent November 1971 treatment records, the veteran 
continued to complain of periodic bleeding of the left ear 
and ear aches and that earlier treatment did not improve the 
condition.  

On discharge examination in January 1972, audiometric testing 
of the left ear demonstrated hearing thresholds, in decibels, 
at the following levels:



HERTZ
500
1000
2000
3000
4000
RIGHT





LEFT
0
0
0

0

A reading at 3000 Hertz was not recorded.  The discharge 
examination was negative for any findings, diagnoses, or 
treatment of a perforation to the tympanic membrane of the 
left ear.  

The veteran was afforded a VA ENT examination in February 
1998.  The examiner noted that the only medical record 
available for review was an audiogram.  The veteran's claims 
folder was not available.  The veteran provided a history of 
noise exposure in the military for two months.  He stated 
that his major problem with hearing resulted from a cockroach 
crawling into his left ear.  He was seen on sick call and it 
was eventually removed after it had damaged his eardrum 
severely.  He claimed that he has had hearing loss since that 
time.  He denied any other ear infections or family hearing 
loss.  A complete head and neck examination was performed.  
Left external ear and ear canal were normal.  The tympanic 
membrane revealed inferior subtotal perforation involving 
two-thirds of the tympanic membrane.  Superiorly, landmarks 
could be seen and there was residual malleus.  It could not 
be determined whether there had been squamous 
epithelialization lining the middle ear space, or whether 
there had been some change in the mucous membrane, but it 
appeared dry at the time.  The extent of any retraction 
pocket could not be determined.  The mastoid area was clear.  
Tympanum was without inflammation or effusion.  There was no 
sign of infectious disease of the middle or inner ear.  There 
was no sign of active ear disease.    The examiner noted that 
the VA audiogram results revealed a severe mixed hearing loss 
in the left ear.  The diagnoses included severe, mixed 
hearing loss of the left ear secondary to inferior subtotal 
perforation of the tympanic membrane.  Cholesteatoma could 
not be ruled out.  The examiner opined that this was a 
service-connected problem.  

At a VA audiometric examination in April 1998, the examiner 
noted that the veteran's claims folder was not available for 
review.  The veteran provided a longstanding history of ear 
disorders in his left ear dated from his military service.  
He reported that while serving in Vietnam, he awoke to find 
an insect lodged in his left ear.  He also reported a history 
of chemical exposure during service.  Audiometric testing of 
the left ear demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT





LEFT
70
65
65
75
95

The diagnoses included a severe mixed hearing loss in the 
left ear. Impedance audiometry indicated normal middle ear 
pressure in the left ear.  

II.   Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  Only 
when that initial burden has been met does the duty of the 
Secretary to assist such a claimant in developing the facts 
pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of : (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provided that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the veteran's claims of service 
connection for a perforation of the tympanic membrane of the 
left ear and left ear hearing loss are plausible and capable 
of substantiation, and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The service medical records reveal 
that the veteran complained of left ear pain and bleeding in 
service as well as removal of an insect from the veteran's 
left ear.  A February 1998 VA ENT examination report 
indicates that the veteran had a history of left ear problems 
since service.  The examiner stated that the veteran's 
currently had severe, mixed hearing loss of the left ear that 
was secondary to inferior subtotal perforation of the 
tympanic membrane and that this was a service-connected 
problem.  The examiner's attribution of the current 
disabilities to inservice injury is sufficient nexus evidence 
for purposes of well-groundedness.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.303(d).  The merits of this claim will be 
discussed in the Remand below. 
 

ORDER

As the claim for service connection for perforation of the 
tympanic membrane of the left ear is well-grounded, the 
appeal is allowed to this extent, subject to further action 
as discussed hereinbelow.

As the claim for service connection for hearing loss of the 
left ear is well-grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.


REMAND

The Board notes that the veteran's claims folder and service 
medical records were not available for review prior to both 
of the VA examinations.  Furthermore, much of the veteran's 
history during the examinations was inaccurately reported.  
In fact, with regard to the perforation of the tympanic 
membrane of the left ear, the service medical records reveal 
that the veteran stated that he injured his eardrum when he 
was 10 years old.  The service medical records do indicate 
that an insect was removed from the veteran's left ear but 
there was no mention of damage to the ear.  The service 
medical records also do not show hearing loss in the left ear 
at any time during the veteran's period of service.  The 
first indication of left ear hearing loss was on VA 
examination in 1998, almost 30 years after service.  
Accordingly, the veteran should be afforded new VA 
audiological and ENT examinations which include a thorough 
review of the veteran's service medical records.   

Finally, inasmuch as the veteran, when he filed his initial 
application for compensation benefits, reported being treated 
by VA for his ear disorder in 1996, records of VA treatment 
should be secured as well.

The case is REMANDED to the RO for the following development:

1.  VA treatment records from 1996 to the 
present should be associated with the 
claims folder.

2.   The veteran should be afforded VA 
audiological and ENT examinations to 
determine the nature and etiology of any 
current perforation of the tympanic 
membrane of the veteran's left ear and 
hearing loss of the left ear.  Any 
indicated tests must be conducted.  The 
claims folder must be reviewed by the 
examiner prior to the requested study.  
Based on a review of the case, the 
examiners should provide an opinion as to 
whether it is as least as likely as not 
that any current perforation of the 
tympanic membrane of the left ear and 
hearing loss of the left ear is related 
to an injury in service.  A complete 
rationale for any opinion expressed must 
be provided.

3. The RO should review the VA opinions 
to determine if they are in compliance 
with this REMAND. If deficient in any 
manner, they should be returned, along 
with the claims file, for immediate 
corrective action.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument while the case is in 
remand status. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

- 9 -



- 1 -


